Appeal from an order of the Court of Claims (Donald J. Corbett, Jr., J.), entered December 2, 2002. The order denied claimants’ motion for partial summary judgment on liability against defendant State of New York on the Labor Law § 240 (1) cause of action and granted the cross motion of defendant State of New York for summary judgment dismissing that cause of action against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs (see Spears v State of New York, 266 AD2d 898 [1999]). Present— Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.